IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                 : No. 131 MM 2019
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 JAMIE LYNN SILVONEK,                          :
                                               :
                     Petitioner                :


                                       ORDER




PER CURIAM

      AND NOW, this 19th day of February, 2020, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.